department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list 408a kreerkkerkeeekekrkkeekekkekrek khkkkkke kk kek keke reekerekekekerek krkkrkkkikekkkk kk kkkkrkkkekeeee hakkkkkekkekekekekekkkekkekkeke legend taxpayer rekkkkekekkkekkereeekkek ter qa t ira y dear kkkkkkkekkkkekek amount account hekkkkkekekekekekeererek custodian ier eek ik eer eerie eae krkkkekekkekekreeekrer kg kiki kh kkkkekkkekkkekkkkekekeekkekeke kekkrekek ke ree ere kee eere eker kkekkekeererereeeererekrerereeree khkekkkkkek ere ker eeek keke ere kkk kerikeri k hhh kkk ikk riker kee eir kkkkkk ikke kirke keke keke kk ere rerekeekekkk keekkek this is in response to your request dated date submitted on your behalf by your authorized representative as supplemented by correspondence dated date and date in which you request relief under sec_301_9100-3 of the procedure and administrative regulations the p a regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested account a qualified_retirement_plan to ira y a roth_ira described in sec_408a of the internal_revenue_code code as a roth_ira_conversion on date on date taxpayer requested that amount be transferred from taxpayer requested through custodian’s ira request for recharacterization form the request to recharacterize ira y to account taxpayer called custodian on date to determine if his request was received and in good order for processing taxpayer was advised by custodian that his request was in good order for processing and no further action was required on date custodian performed a subsequent review of the request and determined that the request was not in good order because the request directed the roth_ira to be recharacterized to account a qualified_retirement_plan custodian informed taxpayer that that it would be unable to process the recharacterization of the roth_ira because taxpayer was not permitted to recharacterize his roth_ira to a qualified_retirement_plan but to a traditional_ira accordingly even though taxpayer requested to recharacterize ira y prior to the deadline of date deadline taxpayer was not notified of this inability to recharacterize ira y into a qualified_plan until after the deadline to re-characterize into a traditional_ira had passed as such taxpayer was not advised of the need to recharacterize ira y into another ira until the time to do so had passed the statute_of_limitations on taxpayer' sec_2010 federal_income_tax return remains open based on the foregoing facts and representations you have requested a ruling that pursuant to sec_301_9100-3 of the p a regulations taxpayer may be granted an extension of time from the date_of_issuance of this ruling to make an election under sec_1_408a-5 of the income_tax regulations the i t regulations to recharacterize amount as a contribution to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the p a regulations sec_408a of the code and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution in a recharacterization the ira sec_1_408a-5 q a-6 of the t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the p a regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in the present case taxpayer's failure to elect to recharacterize the roth_ira on or before the date prescribed by law including extensions for filing his federal_income_tax return for the year of contribution was caused by intervening events beyond taxpayer's control taxpayer's failure resulted from the processing of the request by custodian where taxpayer was diligent by contacting custodian and received assurance prior to the deadline that the request was in good order with no further action required and was notified by custodian only after the deadline had expired that the request could not be processed based on the above taxpayer meets the requirements of sec_301 b of the p a regulations clauses i and ii for the tax_year in addition since the statute_of_limitations is still open under sec_301_9100-3 of the p a regulations granting relief will not prejudice the interests of the government accordingly taxpayer is granted an extension of days as measured from the date of the issuance of this ruling letter to recharacterize amount as a contribution to a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter assumes that the above ira qualifies under either sec_408 of the code or sec_408a of the code at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent is being sent to your authorized representative please address all correspondence to se t ep ra t2 if you wish to inquire about this ruling please contact at - pursuant to a power_of_attorney on file with this office a copy of this letter_ruling notice of intention to disclose ine manager lans technical group deleted copy of this letter enclosures
